Kurtz, J.
(dissenting) — I respectfully dissent. Under RCW 11.68.070, the court has discretion to remove a personal representative who has nonintervention powers if the personal representative fails to execute his or her trust faithfully or is subject to removal for any reason specified in RCW 11.28.250. “RCW 11.28.250 authorizes the court to *373revoke testamentary letters if it has reason to believe the personal representative wasted, embezzled or mismanaged estate property, or if the court finds for other reason such action is necessary.” In re Estate of Ardell, 96 Wn. App. 708, 718, 980 P.2d 771 (1999). The trial court offered a number of reasons for removing the personal representative. In reversing the trial court’s decision, the majority rejects all of those reasons. But if even one reason is valid and supported by the record, we should defer to the trial court. In re Estates of Aaberg, 25 Wn. App. 336, 339, 607 P.2d 1227 (1980). In two instances, the personal representative’s conduct provided the trial court with a sufficient basis for removing the personal representative.
Preliminarily, I note that the court made its findings after a four-day trial, at which it considered the testimony of the personal representative. The personal representative disagrees with many of the court’s findings and argues that the trial court should have accepted his evidence. But, the issue on appeal is whether the trial court’s findings are supported by substantial evidence. They are. And, because they are, the trial court’s findings are verities on appeal. State v. Hill, 123 Wn.2d 641, 644, 870 P.2d 313 (1994).
Sometime after Marcella Jones’s death, her personal representative retained an appraiser to value the estate’s personal property. The appraiser placed a $5,000 value on Ms. Jones’s piano. Thereafter, the personal representative authorized Jeffrey Jones to take the piano and move it to his home in Texas. Jeffrey Jones believed that he had received a $5,000 distribution from his mother’s estate. Five years later, he learned that the personal representative had assigned a $14,950 value to the piano for distribution purposes. Jeffrey Jones believes that the personal representative arbitrarily increased the value of the piano after he, along with his brother Peter, requested that the court remove Russell Jones as the personal representative of their mother’s estate. The trial court agreed with Jeffrey Jones, finding that the value of the piano was $5,000, and concluding that the personal representative’s motivation *374for increasing the value of the piano was in retaliation for the litigation regarding the administration of the estate.
When his mother died, Russell Jones was living with her. After her death, he continued to live in her house and use the house as a law office. For the first two years of the probate, the estate paid taxes, utilities, and insurance on the house. At no time, did the personal representative pay rent for the use of the house. The personal representative’s occupancy of the house became a source of conflict between him and two of his brothers. After the trial, the court found the rental value of the house was $900 per month and that the personal representative was indebted to the estate for his use of the house.
During his administration of his mother’s estate, the personal representative had the house professionally appraised. When he informed his brothers of the appraisal, they asked to see it. For some reason, the personal representative refused to share this information with them. Thereafter, the brothers used the personal representative’s failure to pay rent and to share the appraisal information as grounds for their request that the personal representative be removed. During that litigation, the personal representative disclosed that he had taken the estate house as part of his distributive share of the estate. He explained that he had been living in his own house because he had executed a deed from the estate to himself in September 1996. This testimony was disputed at the trial because the personal representative had never filed the deed, did not produce the deed, and delayed disclosure of this information until 1998. For distribution purposes, he assigned a value of $125,900 to the house. He also claimed that the estate’s payments of taxes, utilities, and insurance — in the amount of $4,804.25 — represented estate distributions to him. After the trial, the court found that the value of the house for distribution purposes was $159,000.
The personal representative emphasizes that his mother’s will granted him nonintervention powers to administer her decedent estate. He even challenges the jurisdiction of *375this court to review his conduct as the estate’s personal representative. While acknowledging the authority of a personal representative granted nonintervention powers, the majority holds that the petition to remove the personal representative invoked the jurisdiction of the superior court. At that point, RCW 11.68.070 invested the trial court with broad discretion to remove a personal representative who has nonintervention powers for any reason specified in RCW 11.28.250, including “for any other cause or reason which to the court appears necessary.”
On review, we may attribute less importance than the trial court to the conduct of the personal representative. It could be said that his conduct, while high-handed, secretive, and even self-serving, was authorized by the extraordinary power granted to him by his mother — the power to administer her estate without supervision. But the trial court, after hearing and weighing the evidence, saw these acts in a different light and attributed greater importance to them. To the trial court, the personal representative had misused his authority by overvaluing the piano for vindictive purposes and by undervaluing the house for personal benefit. We should defer to the judgment of the trial court, as we are explicitly instructed in RCW 11.28.250.
Review granted at 150 Wn.2d 1010 (2003).